Gilchrist, J.
The interest of a partner in the property of the firm is only a right to share in the surplus remaining after the payment of the debts of the firm and extinguishing the just liens which may exist in favor of his associates or any of them. And this is all the interest of course that he is capable of transferring to other parties, either by voluntary conveyance or which can be-*162transferred by the agency of legal execution or other act of the law. This doctrine is fully established and has been variously applied by the court in this State. Tappan v. Blaisdell, 5 N. H. 190; Burley v. Harris, 8 N. H. 283; Morrison v. Blodgett, 8 N. H. 238; Page v. Carpenter, 10 N. H. 77.
In particular it has been held, that partnership property can not lawfully be attached to secure the debt of a partner, or of all of the partners composing the firm, if it be not in strictness a debt of the firm. Morrison v. Blodgett; Page v. Carpenter, cited above.
It appears by the rejoinder, which by the demurrer is admitted to be true, that the debt for which this action is brought, is not that of the firm composed of the two defendants, but the personal debt of the defendants. The partnership property therefore can not be held by an attachment for its security, and no lien contemplated by the act of Congress was in existence in favor of this plaintiff as it regarded this property, when the defendant Thomas Seaver filed his petition to be declared a bankrupt.
With respect to the real estate attached, the case is different. It was the private property of Thomas Seaver and liable to be attached and taken in execution to satisfy the debt for which this action is brought. An attachment had 'been made in the action and was subsisting at the time the petition in bankruptcy was filed. That attachment, according to the cases of Kittredge v. Warren, 14 N. H. 509, and Kittredge v. Emerson, 15 N. H. 227, is a lien within the meaning of the statute of Congress referred to, and protected by its express provisions.
According therefore to the practice settled by the cases referred to, a special judgment may be entered in favor of the plaintiff, and execution issued against- the land described in the replication.

Special judgment for the plaintiff upon the demurrer.